Citation Nr: 9904554	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
26, 1998, for the granting of a 20 percent disability 
evaluation for lumbar strain with degenerative changes.  

2.  Entitlement to an increased evaluation for lumbar strain 
with degenerative changes of the thoracic and lumbar segments 
of the spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a right knee injury with degenerative changes, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bursitis with 
impingement of the right shoulder, currently rated as 10 
percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
February 1987.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
February 1994, August 1997, and March 1998, of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.

Only the issue involving an increased evaluation for a right 
knee disability will be discussed in the decision portion of 
this action; the other issues are addressed in the remand 
portion of this action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Upon exertion, the veteran's knee produces pain.  There 
is some restriction of motion, along with crepitus, but the 
knee has not been shown to be unstable.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 5010 and 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations [however] do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

As a result of his request for an increased evaluation for 
his right knee disability, the veteran underwent a VA 
orthopaedic examination in February 1998.  See Compensation 
and Pension Examination (Varsity Orthopaedics), February 26, 
1998.  Prior to the exam, the veteran complained of 
"retropatellar pain, popping, clicking, and giving way".  
The findings were as follows:

OBJECTIVE FINDINGS:  Right Knee:  
Negative effusion.  Range of motion form 
0 to 120 degrees.  Cruciate and 
collateral ligaments are intact.  The 
patient demonstrates mild patellofemoral 
crepitus with extension.  No gross 
extensor lag is noted and the patient 
demonstrates symmetrical quadriceps 
definition bilaterally.  McMurray's 
examination is negative.  The patient 
demonstrates positive patellar grind.

....

X-RAY FINDINGS:  Right Knee.  AP and 
lateral projections demonstrate normal 
mineralization.  Good preservation of the 
medial and lateral joint line space.  No 
evidence of gross fracture or 
dislocation.  The patient does 
demonstrate early spur formation over the 
superior and inferior poles of the 
patella.

X-RAY IMPRESSION:  Early patellofemoral 
osteoarthritic degenerative changes.

Upon further examination, the examiner concluded that pain 
was shown on repeated movements involving the knee, and that 
the veteran would have a "moderate amount of difficulty . . 
. with repetitive bending, stooping, or lifting".  

The veteran's condition has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 5010 and 5257 (1998).  Arthritis due 
to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  The shoulder, elbow, wrist, hip, knee, and 
ankle are considered to be major joints for the purpose of 
rating disability for arthritis.  38 C.F.R. § 4.45, Part 4, 
Diagnostic Code 5002 (1998).

Per 38 C.F.R. Part 4, Diagnostic Code 5257 (1998), slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, will warrant a 10 percent evaluation.  A 
20 percent evaluation requires moderate impairment, and a 30 
percent evaluation requires severe impairment.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  Diagnostic Code 5260 provides that where flexion is 
limited to 45 degrees, a 10 percent rating will be assigned, 
and where it is limited to 30 degrees, a 20 percent rating 
will be assigned.  38 C.F.R. Part 4, Diagnostic Code 5260 
(1998).  Diagnostic Code 5261 provides that where extension 
is limited to 10 degrees, a 10 percent rating will be 
assigned, and where it is limited to 15 degrees, a 20 percent 
rating will be assigned.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1998).  Under 38 C.F.R. § 4.71a, Plate II (1998), a 
normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  These evaluations include 
an assessment of the impact of the disability on the 
veteran's daily life, including pain. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
Part 4, 5257, 5010, 5260, 5261 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1995) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board must consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  See DeLuca, 8 Vet. 
App. 202, 206 (1995).  Functional loss may occur as a result 
of weakness or pain on motion of the affected body part. 38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:

weakness;
fatigability; 
incoordination;
restricted or excess movement of the 
joint; or,
pain on movement.

38 C.F.R. § 4.45 (1998).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors that must be 
considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that 
the veteran's left knee is precluded, by 20 degrees, from a 
full range of motion.  Yet, the latest examination report 
does not record muscle spasms around the knee.  Moreover, 
signs indicative of laxity or subluxation were not found.  
While the veteran complained of the knee occasionally 
"giving out", when last tested, it was not found to be 
unstable.  The Board further notes that while the veteran 
takes medication to relieve the pain caused by the knee, he 
has not sought physical therapy nor does he wear any type of 
appliance to support the knee.  Yet, it has also been 
objectively demonstrated that, when tested, the knee produces 
pain and discomfort.  

Therefore, in accordance with the instructions given in 
DeLuca, cited above, and in keeping with the diagnostic 
criteria, the Board believes that a 20 percent disability 
evaluation is warranted under Diagnostic Code 5010 and 5257.  
38 C.F.R. Part 4 (1998).  That is, there is some limitation 
of motion and crepitus, and the knee produces pain on 
repeated movement.  Thus, the veteran's petition for an 
increased evaluation for this disability is granted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.10, Diagnostic Codes 5003 and 5257 
(1998).  The Board adds, however, that the criteria for a 30 
percent disability rating, under either Diagnostic Code 5257, 
or when considering the criteria of Diagnostic Code 5257 in 
conjunction with the criteria of Diagnostic Codes 5260 and 
5261, have not been met.  Laxity, moderate limitation of 
motion, etcetera, have not been reported.  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

An evaluation of 20 percent for a right knee disorder is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.


REMAND

The veteran originally petitioned the RO for an increased 
evaluation for his service-connected shoulder, knee, and back 
condition in October 1992.  At that time, all three 
conditions were individually rated as 10 percent disabling.  
After undergoing a VA medical examination, and after 
reviewing the proffered medical records, the RO proposed to 
reduce all three conditions to noncompensable evaluations.  
When the reduction went into effect, the veteran promptly 
appealed that decision claiming that not only was a reduction 
uncalled for, but that each of the conditions were more than 
ten percent disabling.  

Over the course of this appeal, and prior to the claim coming 
to the Board, the veteran's 10 percent disability ratings for 
his knee and shoulder condition were restored.  As for the 
back, not only was the 10 percent disability rating restored, 
but it was increased from 10 to 20 percent in 1998.  Also 
during the course of the appeal, the veteran asked for a 
total rating which was subsequently denied by the RO.  The 
veteran has now come before the Board requesting positive 
responses for the issues noted on the first page of this 
Remand.

A review of the claims folder reveals that when the veteran 
was originally service-connected for bursitis of the right 
shoulder with impingement in 1987, he was rated, by analogy, 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5201 (1987).  
This Diagnostic Code reads as follows:

If there is limitation of the arm at 
shoulder level or, midway between the 
side and shoulder, a 20 percent 
disability evaluation will be assigned.  
Where there is a showing of limitation of 
motion of the arm to 25 degrees from the 
side, a 30 percent evaluation will be 
awarded.

The minimum disability rating that can be assigned under this 
Diagnostic Code is 20 percent.  Although a 10 percent rating 
or a noncompensable evaluation is not for consideration under 
this code, the veteran was rated 10 percent disabled pursuant 
to the above diagnostic criteria.  A 10 percent evaluation 
can, however, be awarded pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5203.   The Board notes that the veteran's 
Diagnosis Code for a right shoulder disability was changed in 
March 1998 to Diagnostic Code 5203.  38 C.F.R. Part 4 (1998).  

Despite this change in 1998, to the Board there seems to be 
some confusion in the actions previously taken by the RO.  
That is, if the veteran was originally rated pursuant to the 
criteria found at Diagnostic Code 5201, the minimum amount 
that he should have been rated as was 20 percent.  In 
evaluating his claim for an increased evaluation, the RO 
should have examined whether he met the criteria for a 30 
percent disability rating under Diagnostic Code 5201 vice 
that of a 20 percent evaluation.  Per the claims folder, this 
was not accomplished.  It appears to the Board that the 
minimum assignable evaluation was ignored by the RO 

Thus, the Board believes that the claim should be returned to 
the RO for clarification.  The RO is reminded that if it 
should rule that the veteran's disability was incorrectly 
classified, it should explain, in detail, why it would not be 
clearly and unmistakably erroneous to not abide by the plain 
meaning of the diagnostic criteria and award the veteran back 
benefits.  

The veteran has also been service-connected for a back 
disorder involving the lumbar and thoracic segments of the 
spine.  This condition has been classified over the years as 
lower back pain, degenerative joint disease, degenerative 
disc disease, and traumatic arthritis.  It has also been 
suggested that there is some neurological damage.  The 
veteran has now come before the VA requesting that his 
disability rating be increased.  Upon reviewing the claims 
folder, it is the Board's opinion that veteran may, or may 
not, be entitled to separate and distinct disability ratings 
for the impairment to both his thoracic segment of the spine 
and lumbar segment of the spine, and for any possible nerve 
impairment.  

As noted, the record reflects that the veteran has multiple 
problems with his back. the "same 
manifestation" under various diagnoses is to be avoided, it 
was possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Moreover, 38 C.F.R. § 4.71a (1998), provides that:

Note:  Both under ankylosis and limited 
motion, ratings should not be assigned 
for more than one segment by reason of 
involvement of only the first or last 
vertebrae of an adjacent segment.

Such regulatory language strongly suggests that separate 
ratings are in fact assignable for separate segments of the 
spine when ankylosis or limited motion involves more than the 
first or last vertebra of adjacent segments.

The Board finds that, in view of Esteban, the medical 
evidence of record is insufficient to rate the veteran's 
service-connected back disability.  Consideration must now be 
given to all manifestations of the service-connected back 
condition and the possibility of separate ratings based on 
those manifestations.  Therefore, this claim must be remanded 
for clarifying VA orthopedic and neurological evaluations to 
determine the current severity of his service-connected back 
condition.  The examiners, in making this determination, must 
examine the veteran's back, distinguishing between the 
disabilities impacting his lumbar and thoracic segments of 
the spine, state the loss of motion in each segment of the 
veteran's back, and the additional loss of motion in each 
section of the veteran's back, if any, due to pain, etcetera.

Additionally, in view of Esteban, the RO, on remand, must 
adjudicate whether the veteran is entitled to separate or 
increased disability ratings for the lumbar and thoracic 
segments of the spine, as well as for any neurologic 
impairment. 

Also, during the course of the veteran's appeal, the Court 
promulgated the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the Court determined that when a 
veteran's disability is classified under a diagnostic code 
that includes limitation of motion, the VA must address the 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to pain.  Furthermore, the Court concluded that:

	. . . section 4.40 provides that 
"[i]t is essential that the [rating] 
examination . . . adequately portray the 
. . . functional loss."  (Emphasis by 
the Court).  Accordingly, because DC 5201 
provides for a rating solely on the basis 
of loss of range of motion, "[t]he Court 
holds that DC 5201 does not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
[avoidance of pyramiding] does not forbid 
consideration of a higher rating based on 
a greater limitation of motion due to 
pain on use including during flare-ups."  
The Court also holds that DC 5201 does 
not subsume 38 C.F.R. § 4.45.  

Here, the Court notes that the appellant 
has testified under oath that his arm 
becomes painful on use during the winter 
months and causes him to miss work, and 
there is medical evidence that his 
shoulder condition will flare up at 
times.  The April 1990 VA examination 
relied upon by the Board in denying the 
appellant's claim for an increased rating 
for his left shoulder disability, 
however, merely recorded the range of 
motion at that time, and did not indicate 
consideration of the factors cited in 
section 4.40, and required by section 
4.40 to be considered and portrayed in 
the rating examination, as to functional 
loss on use or due to flare-ups.  
Consequently, the Court concludes that 
the case must be remanded for the Board 
to obtain a new medical examination which 
complies with the requirements of section 
4.40, and the medical examiner must be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the arm 
is used repeatedly over a period of time.  
"Because DC 5201 provides for a rating 
solely on the basis of loss of range of 
motion, these determinations should, if 
feasible, be 'portray[ed]' (§ 4.40) in 
terms of the degree of additional range-
of-motion loss due to pain on use or 
during flare-ups."

In the appeal before us, the veteran's back condition is 
classified under limitation of motion.  Moreover, the veteran 
has claimed that his back disability induces pain and 
discomfort.  Therefore, based on the instructions given by 
the Court in DeLuca, the RO must discuss the effect of pain 
on the veteran's disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to ascertain the 
nature and severity of the veteran's 
incapacitating physical disorders.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
The scope of the social survey should 
include the nature and extent of the 
veteran's participation in physical and 
mental activities at home and in the 
community.

2.  Thereafter, the RO should undertake a 
field investigation.  To the extent 
feasible, the field investigator should 
obtain additional information, based on 
the data compiled by the social worker, 
to include information obtained through 
interviews with members of the veteran's 
community as identified by the social 
worker, such as neighbors, relatives, 
storeworkers, local or community leaders, 
and former employers and co-workers.  The 
inquiries should be directed towards 
eliciting information about the veteran's 
capacity to adapt to a workplace 
environment.  The investigator should 
attempt to learn from the veteran's 
former employers why he left their 
employment.

3.  The RO should schedule the veteran 
for an spinal and neurological 
examinations; said examination should be 
conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  [It is recommended, unless 
medically contraindicated, that x-ray 
films of the veteran's whole spine be 
accomplished.]  The RO should request 
that the examining orthopaedist and the 
radiologist render diagnoses of all 
current pathology of the thoracic and 
lumbar segments of the spine found to be 
present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the lumbar 
and thoracic segments of the spine.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (1998).  The 
examiner's attention is directed to the 
nature of the injury which is service-
connected; i.e., the back disability.  In 
responding to the following questions, it 
is requested that the examiner comment on 
the disability resulting from the 
residuals of the service-connected 
injury.

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the thoracic and lumbar 
segments of the spine with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (1998).  

(b)  Is any functional loss of the back 
due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion?  See 38 C.F.R. § 4.40 (1998).
 
(c)  Is there any evidence of disuse of 
either the thoracic or lumbar segments of 
the spine and, if so, what is the nature 
of that evidence, e.g., atrophy, the 
condition of the skin, absence of normal 
callosity or the like?  See 38 C.F.R. § 
4.40 (1998).
 
(d)  Is there less movement than normal 
in the either the lumbar or thoracic 
segments of the spine and, if so, is it 
due to crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (1998).

(e)  Is there weakened movement of the 
back and, if so, is it due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (1998).
 
(f)  Is there evidence of excess 
fatigability of either the thoracic or 
lumbar segments of the spine?  See 38 
C.F.R. § 4.45 (1998).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the back, 
and is this the result of pain?  See 38 
C.F.R. § 4.45 (1998).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of either the thoracic or 
lumbar segments of the spine and, if so, 
is this the result of the service-
connected injury?  See 38 C.F.R. § 4.45 
(1998).
 
(i)  Does the veteran have post-traumatic 
arthritis of the thoracic and lumbar 
segments of the spine?  
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).
 
Following completion of the requested development, the 
veteran's claim should be readjudicated.  Consideration must 
be given to the principles enunciated in Esteban v. Brown, 6 
Vet. App. 259 (1994) and noted in the first portion of this 
remand.  If the decision remains unfavorable, the veteran and 
his accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

The veteran's claim for an earlier effective date will be 
held in abeyance until the claim is returned to the Board.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

